DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (JP2005069402), hereinafter referred to as Horiuchi, Minard et al. (US4203642), hereinafter referred to as ‘Minard’, and Kaneda et al. (US20020153983), hereinafter referred to as ‘Kaneda’.
A semiconductor device (the substrate 42 [0016]), detachably mountable (a torque detection mechanism that attaches a strain gauge to the surface of the flexible external gear [0003])  on a measurement target that includes a plurality of sensors (The torque detection unit 40 includes a plurality of strain gauges 4 [0016]) and a plurality of sensor terminals fixed to a predetermined surface thereof, respectively, the semiconductor device comprising (the substrate 42 [0016]): a wiring board (a printed wiring board [0016]) having a first surface, and a second surface opposite to the first surface; a semiconductor integrated circuit (the substrate 42; printed wiring board [0016]), mounted on the first surface of the wiring boards and configured to perform a computation based on signals received from the plurality of sensors (a torque detection mechanism that attaches a strain gauge to the surface of the flexible external gear [0003]), wherein in a state where the semiconductor device (the substrate 42 [0016]) is mounted on the measurement target so that the predetermined surface of the measurement target opposes the second surface of the wiring board(a torque detection mechanism that attaches a strain gauge to the surface of the flexible external gear [0003]), plurality of sensor terminals electrically connected to a corresponding one of the plurality of sensors, so as to electrically connect the terminal and to the corresponding one of the plurality of sensors (the connection terminal portion 41a of the strain gauge 41 to the lead wire side is attached to the boss-side end surface 23a without elastic deformation, and the resistance wire portion 41b continuous with the connection terminal portion extends from the boss-side end surface 23a to the diaphragm-side end surface 22a over the boundary A, and is attached to these surfaces [0017]).
	However, Horiuchi does not disclose mounted on the first surface of the wiring boards and configured to perform a computation based on signals received from the plurality of sensors; a plurality of measuring spring terminals mounted on the second surface of the wiring board; and a plurality of projections provided on the second surface of the wiring board, wherein in a state where the semiconductor device is mounted on the measurement target so that the predetermined surface of the measurement target opposes the second surface of the wiring board, and each of the plurality of projections makes contact with the measurement target and the semiconductor integrated circuit performs the computation based on the signals received from the plurality of sensors via the plurality of sensor terminals and the plurality of measuring spring terminals.
	Nevertheless, Minard discloses mounted on the first surface of the wiring boards (Circuit board 51 is mounted to each of the lower plates using screw 52 [Col. 3 lines 32-35]) and configured to perform a computation based on signals received from the plurality of sensors; a plurality of measuring spring terminals (Mounted on each of the two boards are contact blocks 53, each block having a quantity of 50 spring contacts 54 [Col. 3 lines 37-39]) mounted on the second surface of the wiring board (Mounted on each of the two boards are contact blocks 53, each block having a quantity of 50 spring contacts 54 [Col. 3 lines 37-39]); and a plurality of projections provided on the second surface of the wiring board, each of the plurality of measuring spring terminals (Mounted on each of the two boards are contact blocks 53, each block having a quantity of 50 spring contacts 54 [Col. 3 lines 37-39]) makes contact with a corresponding one of the plurality of sensor terminals electrically connected to a corresponding one of the plurality of sensors, so as to electrically connect the terminal and to the corresponding one of the plurality of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, in view of Minard to incorporate the plurality of measuring spring terminals to enable electrical contact between the two surfaces to ensure accurate measurements. 
	However, the combination does not disclose configured to perform a computation based on signals received from the plurality of sensors, and a plurality of projections provided on the second surface of the wiring board and the semiconductor integrated circuit performs the computation based on the signals received from the plurality of sensors via the plurality of sensor terminals and the plurality of measuring spring terminals
	Nevertheless, Kaneda discloses a plurality of projections (there is a housing with plural projections of elastic material at intervals along the outer periphery of the side wall and there is an outer casing or circuit board [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a plurality of projections for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and making contact with the measurement target. 
	However, the combination does not disclose the semiconductor integrated circuit performs the computation based on the signals received from the plurality of sensors.
	Nevertheless, Sunaga discloses the semiconductor integrated circuit performs the computation based on the signals received from the plurality of sensors (The controller 10 calculates a steering assist command value as an assist (steering assist) command on the basis of a steering torque Ts detected by the torque sensor 7 and a vehicle velocity V detected by a vehicle velocity sensor 9, and controls a current supplied to the electric motor 8 on the basis of the calculated steering assist command value [0037]; The controller 10 is mainly constituted of a micro computer, and the mechanism and configuration of the controlling apparatus thereof are illustrated in FIG. 2 [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Minard, and Kaneda, in view of Sunaga to incorporate the semiconductor integrated circuit performs the computation based on the signals received from the plurality of sensors to control a current supplied to the electric motor 8 on the basis of the calculated steering assist command value (Sunaga [0037]). 

	Regarding Claim 2, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
	However, Horiuchi does not disclose wherein the plurality of projections are formed by a plurality of dummy spring terminals, and each of the plurality of dummy spring terminals makes contact with the measurement target in the state where the semiconductor device is mounted on the measurement target.
	Nevertheless, Kaneda discloses the plurality of projections (there is a housing with plural projections of elastic material at intervals along the outer periphery of the side wall [0028]) are formed by a plurality of dummy spring terminals, and each of the plurality of dummy spring terminals makes contact with the measurement target (the projections of the housing into the concavities attaches the electromagnetic induction actuator to the stop rim of the outer casing or circuit board [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a plurality of projections for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and making contact with the measurement target. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate each of the plurality of dummy spring terminals making contact with the measurement target for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and making contact with the measurement target. 


Regarding Claim 3, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
Horiuchi discloses the semiconductor device is mounted on the measurement target ( as discussed above) and the plurality of sensor terminals have identical thicknesses (as discussed above).
However, Horiuchi does not disclose the plurality of dummy spring terminals makes contact with a corresponding one of a plurality of dummy terminals provided on the measurement target, the plurality of dummy spring terminals and the plurality of measuring spring terminals have identical shapes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of dummy spring terminals makes contact with a corresponding one of a plurality of dummy terminals provided on the measurement target to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of dummy spring terminals and the plurality of measuring spring terminals have identical shapes to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 4, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi do not disclose the plurality of projections formed by a plurality of columnar members, respectively.
Nevertheless, Kaneda discloses the plurality of projections formed by a plurality of columnar members, respectively (there are circular projections 34, 35, which are semicircular in profile, around the outer circumference of the side wall 30 [0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections formed by a plurality of columnar members, respectively for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing a connection between the surfaces and the target. 

Regarding Claim 5, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi does not disclose wherein the plurality of projections include a projection arranged nearer to a center of the wiring board than to the plurality of measuring spring terminals, and a projection arranged on nearer to an outer peripheral side of the wiring board than to the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections include a projection arranged nearer to a center of the wiring board than to the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a projection arranged nearer to an outer peripheral side of the wiring board than to the plurality of measuring spring terminals for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing the device to the target. 

Regarding Claim 6, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
However, Horiuchi does not disclose wherein the plurality of projections include a projection arranged nearer to a center of the wiring board than to the plurality of measuring spring terminals, and a projection arranged nearer to an outer peripheral side of the wiring board than to the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a projection arranged nearer to an outer peripheral side of the wiring board than the plurality of measuring spring terminals for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing the device to the target. 

Regarding Claim 7, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4.
However, Horiuchi does not disclose wherein the plurality of projections include a projection arranged nearer to a center of the wiring board than to the plurality of measuring spring terminals, and a projection arranged nearer to an outer peripheral side of the wiring board than to the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the plurality of projections include a projection arranged nearer to a center of the wiring board than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate a projection arranged nearer to an outer peripheral side of the wiring board than to the plurality of measuring spring terminals for attaching the device to the outer casing or circuit board to ensure structural horizontal stability and securing the device to the target. 

Regarding Claim 8, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 9, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 10, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 11, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 5. 
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 12, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
However, Horiuchi does not disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are arranged at positions point symmetrical with respect to a center of the wiring board to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 
 
Regarding Claim 13, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
 However, Horiuchi does not disclose the plurality of projections are harder than the plurality of measuring spring terminals.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are harder than the plurality of measuring spring terminals to enable structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 14, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4. 
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are harder than the plurality of measuring spring terminals to enable structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 15, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 5.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the plurality of projections are harder than the plurality of measuring spring terminals to ensure structural horizontal integrity/stability and securing a connection between the first and second surfaces. 

Regarding Claim 16, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 12.
However, Horiuchi does not disclose the semiconductor device as claimed in claim 12, which is mounted on the measurement target via a plurality of spacers, wherein the plurality of projections are softer than the plurality of spacers.
Nevertheless, Kaneda discloses the plurality of projections as discussed in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate disclose the semiconductor device as claimed in claim 12, which is mounted on the measurement target via a plurality of spacers, wherein the plurality of projections are softer than the plurality of spacers to enable structural horizontal adjustments that provide integrity/stability and securing a connection between the surfaces and the target.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Minard, and Kaneda, and further in view of Sakamoto et al. (US20060220189), hereinafter referred to as ‘Sakamoto’.

Regarding Claim 17, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 1.
Horiuchi discloses the plurality of sensors are strain gauges (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).
However, Horiuchi does not disclose the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, based on signals received from the strain gauges.
Nevertheless, Sakamoto discloses the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, (a sensor which can detect displacement, transfer, pressure, gravity, earth magnetism, impact, temperature, velocity, acceleration, or angular velocity can be employed as the sensor chip 13 [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, based on signals received from the strain gauges to determine physical quantities associated with the strain gauge and enable the connection between the strain gauge and the circuit.

Regarding Claim 18, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 2.
Horiuchi discloses the plurality of sensors are strain gauges (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).
However, Horiuchi does not disclose the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, based on signals received from the strain gauges.
Nevertheless, Sakamoto discloses the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, (a sensor which can detect displacement, transfer, pressure, gravity, earth magnetism, impact, temperature, velocity, acceleration, or angular velocity can be employed as the sensor chip 13 [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, based on signals received from the strain gauges to determine physical quantities associated with the strain gauge and enable the connection between the strain gauge and the circuit.

Regarding Claim 19, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 4. 
Horiuchi discloses the plurality of sensors are strain gauges (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).
However, Horiuchi does not disclose the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, based on signals received from the strain gauges.
Nevertheless, Sakamoto discloses the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, (a sensor which can detect displacement, transfer, pressure, gravity, earth magnetism, impact, temperature, velocity, acceleration, or angular velocity can be employed as the sensor chip 13 [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Minard, in view of Kaneda to incorporate the semiconductor integrated circuit computes a physical quantity selected from a group consisting of strain, pressure, displacement, acceleration, and torque, based on signals received from the strain gauges to determine physical quantities associated with the strain gauge and enable the connection between the strain gauge and the circuit.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Minard, and Kaneda, and further in view of Malhan et al. (US20150331016), hereinafter referred to as ‘Malhan’.

Regarding Claim 20, Horiuchi, Minard, and Kaneda disclose the claimed invention as discussed in claim 17.
 Horiuchi discloses the plurality of sensors (A strain gauge type torque detection unit 40… a plurality of strain gauges 41 attached to the flexible external gear 20 [0016]).
However, Horiuchi does not disclose at least 4 strain gauges, and the 4 strain gauges form a Wheatstone bridge circuit.
Nevertheless, Malhan discloses at least 4 strain gauges, and the 4 strain gauges form a Wheatstone bridge circuit (… FIG. 2, comprises a plurality of variable resistances 202 connected together in a conventional Wheatstone bridge configuration… It will be appreciated that the variable resistances 202 may be implemented, for example, using strain gauges [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi in view of Malhan to incorporate at least 4 strain gauges, and the 4 strain gauges form a Wheatstone bridge circuit to enable the precise resistance measurements while improving the functionality of the device. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863